Order entered August 29, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01684-CV

             GLYNNWOOD BOWMAN, INDIVIDUALLY, ET AL., Appellants

                                              V.

  THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A THE BANK
 OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO JP MORGAN CHASE
           BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-01134

                                           ORDER
        We GRANT appellants’ August 27, 2014 unopposed motion for leave to file an amended

brief. We ORDER the amended brief tendered to this Court by appellants on August 27, 2014

filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE